Metcalf, J.
A pawnee has a special property in the thing pawned, and can maintain an action for the conversion or injury of it by a third person. 2 Saund. 47 e, note. 3 Steph. N. P. 2668. 2 Kent Com. (6th ed.) 585. He can also maintain replevin against the pawnor himself for a wrongful taking by him of the thing pawned; Gibson v. Boyd, 1 Kerr’s (N. B.) Rep. 150; or trover for a wrongful detention thereof by him, though it may have come rightfully into his hands by the pawnee’s consent. Story on Bailm. § 299. Edwards on Bailm. 227. In Hays v. Riddle, 1 Sandf. 248, the pawnee of a bond delivered it to the pawnor for the purpose of his exchanging it for stock which was to be returned on the next day to the pawnee, as a substituted security. The pawnor converted the bond to his own use, and the pawnee maintained trover against *467him for the conversion. That case is not distinguishable from this.
The plaintiff, in this case, was pawnee of the note for the conversion of which this action is brougnt. He delivered it to the defendant (the pawnor) for a special purpose, on a promise by him to return it. The defendant has broken that promise. And if the plaintiff has demanded of him a return of the note, and he has refused to return it, such demand and refusal are evidence of a conversion, prima facie sufficient to support this action.
It is not to be inferred from this decision that the plaintiff could maintain trover against a third person to whom the defendant might have transferred the note after receiving it from the plaintiff. Bodenhammer v. Newsom, 5 Jones, (N. C.) 107.

Exceptions sustained.